          Case 1:19-cv-00439-GBD Document 306 Filed 11/02/20 Page 1 of 2



           TELEPHONE: 1-212-558-4000
                                                                        125 Broad Street
            FACSIMILE: 1-212-558-3588
              WWW.SULLCROM.COM
                                                                  New York, New York 10004-2498
                                                                                      ______________________

                                                                       LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                        BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                              BEIJING • HONG KONG • TOKYO

                                                                                  MELBOURNE • SYDNEY




                                                                                       November 2, 2020

Via ECF

The Honorable George B. Daniels,
    United States District Judge,
        Daniel Patrick Moynihan United States Courthouse,
            500 Pearl Street,
                 New York, New York 10007-1312.

                 Re:       In re ICE LIBOR Antitrust Litigation, 19-cv-00439 (GBD)

Dear Judge Daniels:

              Sullivan & Cromwell LLP is counsel to Barclays PLC, Barclays Bank PLC,
Barclays Capital Inc., Crédit Agricole S.A., Crédit Agricole Corporate and Investment Bank,
Credit Agricole Securities (USA) Inc., MUFG Bank, Ltd., MUFG Securities Americas Inc., and
Mitsubishi UFJ Financial Group, Inc. in the above-captioned action.

               Jacey Lara Gottlieb, one of your former law clerks, is joining Sullivan &
Cromwell LLP today as an associate in the firm’s New York office. We are writing to Your
Honor pursuant to New York Rule of Professional Conduct 1.12, which (i) bars a former law
clerk from representing a client in connection with a matter in which he or she participated
personally and substantially while clerking, and (ii) describes notification and screening
requirements that must be put in place to ensure that the former law clerk does not share
information regarding the matter with others at the firm. This letter sets out Sullivan &
Cromwell LLP’s compliance with the requirements of Rule 1.12.

       1.      Sullivan & Cromwell LLP has taken the following steps to screen Ms. Gottlieb
from this matter:

                 a.        I have notified Ms. Gottlieb in writing that she is not to participate in this
                           matter, discuss it with lawyers or nonlawyer personnel working on it, or
                           review any documents relating to it.

                 b.        I have notified in writing all lawyers, legal analysts, legal assistants and
                           lawyers’ secretaries that they are not to discuss this matter with
                           Ms. Gottlieb or allow her access to documents concerning it.
         Case 1:19-cv-00439-GBD Document 306 Filed 11/02/20 Page 2 of 2



 The Honorable George B. Daniels                                                                -2-



               c.     I have sent a memorandum to the firm’s Records Department instructing it
                      not to allow Ms. Gottlieb to have access to any files relating to this matter.
                      This triggers restrictions on Ms. Gottlieb’s access to electronic documents
                      relating to the matter.

        2.     As Ms. Gottlieb is a salaried employee, she will not share in any fees attributable
to Sullivan & Cromwell LLP’s work on this matter.

                If the Court requires any additional information concerning these measures,
please let us know, and we will be happy to provide it.

                                                             Respectfully submitted,

                                                             /s/ Joseph E. Neuhaus
                                                             Joseph E. Neuhaus
                                                             SULLIVAN & CROMWELL LLP
                                                             125 Broad Street
                                                             New York, New York 10004
                                                             Telephone: (212) 558-4000
                                                             Fax: (212) 558-3588
                                                             neuhausj@sullcrom.com

cc:    All Counsel of Record (via ECF)
